DETAILED ACTION
This action is in response to application 17/498,339 filed on 10/11/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt et al. (“Rainbolt”) (US Pub. No.: 2019/0072751 A1) in view of Hing et al. (“Hing”) (US Pub. No.: 2013/0121530 A1).
	
In regards to claim [1], Rainbolt discloses a method for generating an overview image of a sample (see paragraphs [0067-0068]) which is arranged (see fig. 1) in an observation volume (see paragraph [0156]) of a microscope (see fig. 1 unit 10), wherein a preliminary overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”) is generated using the first illumination (see fig. 1 unit 16) and an overview camera (see fig. 1 unit 56) of the microscope (see fig. 1 unit 10), wherein an overview image illumination is chosen (see paragraphs [0067-0068]) on the basis of the preliminary overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”); an overview illumination (see fig. 1 unit 16); and wherein the overview image (see paragraphs [0067-0068]) is generated using the overview image illumination (see paragraphs [0067-0068]) and the overview camera (see fig. 1 unit 56).
Yet, Rainbolt fails to explicitly disclose such that a sample carrier is illuminated as claimed.
However, in the same field of endeavor, Hing teaches the well-known concept of a sample carrier (see fig. 1 unit 4) is illuminated (see abstract, fig. 1 unit 16).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Rainbolt above by incorporating the proposed teachings of Hing above to perform such a modification to provide a microscopy method that is capable of performed analysis of a material by irradiating the sample carrier as well as to solve the problem in a case where blood sample flows through a very thin capillary which is illuminated with laser light. Labeled cells that pass by are identified as such and can be counted. It is possible to achieve analysis rates of up to 150,000 cells per second, and the analysis of approximately 108 cells therefore does not last any longer than 20 minutes. However, the drawback of these methods is that the analyzed cells cannot be analyzed in greater detail, but instead are "lost" in a lower collection container as taught by Hing et al. (see Hing, paragraph [0005]), thus enhancing a microscopy process efficiency for identifying cells, by means of which individual cells having a predetermined optical property can be found in a relatively large quantity of material to be analyzed and can subsequently be analyzed in greater detail.
	

	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 1 (see the above rejection of claim 1), wherein the overview image illumination (see paragraphs [0067-0068]) comprises a reflected light illumination and/or a transmitted light illumination (see fig. 1 unit 16).


	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 1 (see the above rejection of claim 1), wherein the preliminary overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”) is processed in a trained machine learning-based system, ML system (see fig. 1), wherein the overview image illumination is chosen (see fig. 1 unit 16) on the basis of an output of the ML system (see fig. 1). 

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 3 (see the above rejection of claim 3), wherein the output of the trained ML system (see fig. 1) comprises wherein the overview image illumination (see paragraphs [0067-0068]) is determined.
	Yet Rainbolt fails to explicitly disclose a statement about the sample carrier type of the sample carrier as claimed.
	However, Hing teaches the well-known concept of a statement about the sample carrier type (see paragraph [0069]) of the sample carrier (see fig. 1 unit 4). Same motivation as to claim 1 applies here. 

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to any one of preceding claim 1 (see the above rejection of claim 1), wherein a calibration plate is arranged (see fig. 1 unit 72) in the observation volume (see paragraph [0156]), wherein the calibration plate (see fig. 1 unit 72) is illuminated using a calibration illumination (see fig. 1 unit 12), wherein calibration overview images (see paragraphs [0010] and [0014]) are generated using the calibration illumination (see fig. 1 unit 12) and the overview camera (see fig. 1 unit 56), wherein calibration data (see paragraph [0085]) are obtained by means of the calibration overview images (see paragraphs [0010] and [0014]), and wherein the preliminary overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”) and/or the overview image (see paragraphs [0067-0068]) are generated using the calibration data (see paragraph [0085]).
	

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 5 (see the above rejection of claim 1), wherein the calibration plate comprises a first calibration structure (see fig. 1 unit 72), wherein the calibration overview image (see paragraphs [0010] and [0014]) comprises an image representation (see fig. 1 and/or fig. 4 and/or fig. 8 unit 820) of the first calibration structure (see fig. 1 unit 72), wherein a first detailed image (see fig. 1 and/or fig. 4) of the first calibration structure (see fig. 1 unit 72) is generated using a microscope objective (see fig. 1 unit 30) of the microscope (see fig. 1 unit 10), and wherein further calibration data (see paragraph [0085]) for locating a sample detail image of the sample (see fig. 4) in the overview image (see paragraphs [0067-0068]) are obtained on the basis of the calibration overview images (see paragraphs [0010] and [0014]) and the first detailed image (see fig. 1 and/or fig. 4 and/or fig. 8 unit 820).	 

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 6 (see the above rejection of claim 6), wherein the calibration plate comprises at least one further calibration structure (see fig. 1 unit 72), wherein, following the generation of the first detailed image (see fig. 1 and/or fig. 4 and/or fig. 8 unit 820), the position of the calibration plate (see fig. 1 unit 72) in relation to the microscope objective (see fig. 1 unit 30) is altered by at least one further predefined translation vector (see fig. 10 unit 1010, paragraph [0108]), wherein at least one second detailed image (see fig. 11 unit 1110) of the further calibration structures/calibration structure (see fig. 1 unit 72) is generated using the microscope objective (see fig. 1 unit 30) of the microscope (see fig. 1 unit 10), and wherein the calibration data (see paragraph [0085]) are obtained by additional use of the further predefined translation vectors (see fig. 10 unit 1010, paragraph [0108]) and the evaluation of the positions (see fig. 11) of the calibration structures (see fig. 1 unit 72) in the further detailed images (see fig. 4).
	
 As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 6 (see the above rejection of claim 6), wherein the sample detail image (see fig. 4) is generated using the microscope objective (see fig. 1 unit 30) or a further microscope objective (see fig. 1 unit 12).

As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 1 (see the above rejection of claim 1), wherein at least two preliminary raw overview images (see fig. 4 unit 450 and unit 460) are recorded by the overview camera (see fig. 1 unit 56) for the purposes of generating the preliminary overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”), with the first illumination (see fig. 1 unit 16) differing in the preliminary raw overview images (see fig. 4 unit 450 and unit 460).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 1 (see the above rejection of claim 1), wherein at least two raw overview images (see fig. 4 unit 450 and unit 460) are recorded (see fig. 1 unit 56) for the purposes of generating the overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”), with the overview image illumination (see paragraphs [0067-0068]) of the raw overview images differing (see fig. 4 unit 450 and unit 460).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 1 (see the above rejection of claim 1), wherein at least two preliminary raw overview images (see fig. 4 unit 450 and unit 460) are recorded by the overview camera (see fig. 1 unit 56) for the purposes of generating the preliminary overview image (see fig. 4 unit 450, paragraphs [0067] [0101], e.g. “first target area 450 overview image of the specimen”); a known translation vector (see fig. 10 unit 1010, paragraph [0108]) between the raw overview images (see fig. 4 unit 450 and unit 460), wherein mutually corresponding structures (see fig. 1 and/or fig. 2 and/or fig. 4) are recognized in the preliminary raw overview images (see fig. 4 unit 450 and unit 460), and wherein an approximate focus position (see paragraph [0036]) is determined from the mutually corresponding structures (see fig. 1 and/or fig. 2 and/or fig. 4) in the preliminary raw overview images (see fig. 4 unit 450 and unit 460), the known translation vector (see fig. 10 unit 1010, paragraph [0108]) and the calibration data (see paragraph [0085]).
Yet, Rainbolt fails to explicitly disclose the position of the sample carrier as claimed.
	However, Hing teaches the well-known concept of the position (see paragraph [0078]) of the sample carrier (see fig. 1 unit 4). Same motivation as to claim 1 applies here. 


As per claim [12], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses the method according to claim 1 (see the above rejection of claim 1), wherein at least two raw overview images (see fig. 4 unit 450 and unit 460) are recorded by the overview camera (see fig. 1 unit 56); a displacement vector (see fig. 4, paragraph [0108]) between the raw overview images (see fig. 4 unit 450 and unit 460), and wherein the overview image is generated (see paragraphs [0067-0068]) as a mosaic overview image (see fig. 4) on the basis of the raw overview images (see fig. 4 unit 450 and unit 460) and, optionally, on the basis of the displacement vector (see fig. 4, paragraph [0108]).
Yet, Rainbolt fails to explicitly disclose the position of the sample carrier as claimed.
	However, Hing teaches the well-known concept of the position (see paragraph [0078]) of the sample carrier (see fig. 1 unit 4). Same motivation as to claim 1 applies here. 


As per claim [13], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses a microscope (see fig. 1 unit 10), comprising an overview camera (see fig. 1 unit 56), comprising at least one microscope objective (see fig. 1 unit 30), comprising a transmitted light unit (see fig. 1 unit 12 and/or unit 16), comprising a reflected light unit (see fig. 1), comprising a control unit (see fig. 1 unit 60), wherein the control unit (see fig. 1 unit 60) is set up to carry out a method according to claim 1 (see the above rejection of claim 1). 


As per claim [14], most of the limitations have been noted in the above rejection of claim 1. In addition, Rainbolt discloses a non-transitory computer-readable medium comprising computer-executable instructions that (see paragraphs [0083-0084]), upon execution of the program (see paragraph [0076]) by a control unit (see fig. 1 unit 60) of a microscope (see fig. 1 unit 10), cause the latter to carry out a method according to claim 1 (see the above rejection of claim 1).



5.	Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deck et al. (“Deck”) (US Pub. No.: 2018/0130233 A1) in view of Rainbolt et al. (“Rainbolt”) (US Pub. No.: 2019/0072751 A1).

	In regards to claim [15], Deck discloses a calibration plate (see fig. 2 unit 220) for calibrating a microscope (see fig. 2 unit 120) comprising a camera (see paragraph [0041], e.g. “video camera”) and a microscope objective (see fig. 2 unit 240), wherein the calibration plate (see fig. 2 unit 220) comprises at least one first calibration structure (see fig. 2 unit 210 or unit 230), which is able to be imaged (see fig. 7 unit 710, paragraph [0042-0043] both by the camera (see paragraph [0041], e.g. “video camera”) and by the microscope objective (see fig. 2 unit 240), in particular when using a calibration illumination (see paragraph [0066], e.g. “illumination of calibration element 220”).
Yet, Deck fails to explicitly disclose an overview camera as claimed.
However, in the same field of endeavor, Rainbolt teaches the well-known concept of an overview camera (see fig. 1 unit 56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Deck above by incorporating the proposed teachings of Rainbolt above to perform such a modification to provide a microscope system that comprises an overview camera as well as to solve the problem in a case where the limited FOV of conventional compound microscopes becomes problematic when a user views a specimen under low magnification to identify a target area (also referred to as a region of interest or ROI) for viewing at high magnification as taught by Rainbolt et al. (see Rainbolt, paragraph [0004]), thus enhancing target area image acquisition of a specimen efficiency.


As per claim [16], most of the limitations have been noted in the above rejection of claim 15. In addition, Deck discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the calibration plate (see fig. 2 unit 220) comprises at least a second calibration structure (see fig. 2 unit 230) at a predefined distance (see fig. 2) from the first calibration structure (see fig. 2 unit 210).

As per claim [17], most of the limitations have been noted in the above rejection of claim 15. In addition, Deck discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the calibration plate (see fig. 2 unit 220) has a chequerboard pattern (see fig. 2 unit 230), and wherein the first calibration structure (see fig. 2 unit 210) corresponds to a corner of a field (see fig. 2) of the chequerboard pattern (see fig. 2 unit 230).

As per claim [18], most of the limitations have been noted in the above rejection of claim 15. In addition, Deck discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the calibration plate (see fig. 2 unit 220) is set up to reflect light diffusely (see paragraph [0052]).

As per claim [19], most of the limitations have been noted in the above rejection of claim 15. In addition, Deck discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the calibration plate (see fig. 2 unit 220) is translucent (see paragraph [0042]).

As per claim [20], most of the limitations have been noted in the above rejection of claim 15. In addition, Deck discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the calibration plate (see fig. 2 unit 220) has height deviations of less than 150 um, in particular less than 100 um (see paragraphs [0044] and [0052]).

As per claim [21], most of the limitations have been noted in the above rejection of claim 15. In addition, Rainbolt discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the first calibration structure (see fig. 2 unit 210) is asymmetric (see fig. 2).

As per claim [22], most of the limitations have been noted in the above rejection of claim 15. In addition, Rainbolt discloses the calibration plate according to claim 15 (see the above rejection of claim 15), wherein the calibration plate (see fig. 2 unit 220) has at least one through-hole (see fig. 2).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Knebel et al (US Pub. No.: 2021/0278651 A1) discloses light sheet microscope. 

	Foelling (US Pub. No.: 2020/0341253 A1) discloses method for imaging a sample using a fluorescence microscope with stimulated emission depletion.

	Eckhardt et al. (US Pub. No.: 2020/0363345 A1) discloses qualification process for cryo-electron microscopy samples as well as related sample holder. 
 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485              

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                                                                                                      
October 6, 2022